                                               IN THE UNITED STATES DISTRICT COURT
                                              FOR THE WESTERN DISTRICT OF VIRGINIA
                                                    CHARLOTTESVILLE DIVISION

                     CYNTHIA B. SCOTT, et al.,                    )
                                                                  )
                              Plaintiffs,                         )
                                                                  )
                     v.                                           )         Case No. 3:12-cv-36
                                                                  )
                     HAROLD W. CLARKE, et al.,                    )
                                                                  )
                                Defendants.                       )
                                                                  )

                                                 CONSENT MOTION FOR EXTENSION

                              Defendants Harold W. Clarke, A. David Robinson, Stephen Herrick, Eric Aldridge,

                     and Dr. Paul Targonski (collectively “Defendants”), by counsel, submit this consent

                     motion requesting an extension of time within which Defendants must respond to

                     Plaintiffs’ Motion for Attorney Fees, ECF No. 582. Plaintiffs, by counsel, consent to this

                     motion.

                              In support of their motion, Defendants state as follows:

                          1. On June 12, 2019, Plaintiffs filed their Motion for Attorney Fees. ECF No. 582.

                          2. Pursuant to Western District of Virginia Civil Rule 54(a)(1), Defendants’ response

                     to Plaintiffs’ motion is due July 3, 2019.

                          3. The parties request that the deadline for Defendants to respond to Plaintiffs’

                     Motion for Attorney Fees be extended to July 19, 2019 in order to accommodate the

ATTORNEYS AT LAW     schedules of defense counsel and for the parties to explore the potential for a resolution
 Roanoke, Virginia



                     of all claims in dispute between them.

                          4. Defendants aver that this motion is made in good faith, is not filed for the purpose

                     of delay, and is in the best interests of justice and judicial economy.
                                                                  -1-
                     629.0303\NHS
                     4812-5822-5307 .v1
             Case 3:12-cv-00036-NKM-JCH Document 588 Filed 07/02/19 Page 1 of 4 Pageid#: 14806
                         5. As such, Defendants respectfully request entry of an Order granting their Consent

                     Motion for Extension, extending the time by which Defendants shall file any opposition to

                     Plaintiffs’ Motion for Attorney Fees through and including July 19, 2019, and granting

                     such further relief as the Court deems just and proper.

                         6. A proposed Order is enclosed.

                                                               Respectfully Submitted,

                                                               HAROLD W. CLARKE, A. DAVID ROBINSON,
                                                               STEPHEN HERRICK, ERIC ALDRIDGE, AND
                                                               PAUL TARGONSKI, M.D.

                                                               /s/
                                                               Katherine C. Londos (VSB #: 36848)
                                                               John C. Johnson (VSB #: 33133)
                                                               Nathan H. Schnetzler (VSB #: 86437)
                                                               FRITH ANDERSON + PEAKE, P.C.
                                                               29 Franklin Road, SW
                                                               P.O. Box 1240
                                                               Roanoke, Virginia 24006-1240
                                                               Phone: 540/772-4600
                                                               Fax: 540/772-9167
                                                               Email: klondos@faplawfirm.com
                                                                      jjohnson@faplawfirm.com
                                                                      nschnetzler@faplawfirm.com

                                                               Edward J. McNelis, III
                                                               Elizabeth M. Muldowney
                                                               Ruth T. Griggs
                                                               Sands Anderson PC
                                                               1111 East Main Street, Suite 2400
                                                               Richmond, VA 23218-1998
                                                               Phone: 804-648-1636
                                                               Fax: 804-783-7291
                                                               Email: emcnelis@sandsanderson.com
ATTORNEYS AT LAW                                                      emuldowney@sandsanderson.com
                                                                      rgriggs@sandsanderson.com
 Roanoke, Virginia




                                                                -2-
                     629.0303\NHS
                     4812-5822-5307 .v1
             Case 3:12-cv-00036-NKM-JCH Document 588 Filed 07/02/19 Page 2 of 4 Pageid#: 14807
                                                       Diane M. Abato
                                                       SAAG/Chief
                                                       Office of the Attorney General
                                                       Criminal Justice and Public Safety Division
                                                       202 North 9th Street
                                                       Richmond, VA 23219
                                                       Phone: 804-786-8191
                                                       Fax: 804-786-4239
                                                       Email: dabato@oag.state.va.us

                                                       Counsel for Howard W. Clarke, A. David
                                                       Robinson, Stephen Herrick, Eric Aldridge,
                                                       and Paul Targonski, M.D.




ATTORNEYS AT LAW
 Roanoke, Virginia




                                                       -3-
                     629.0303\NHS
                     4812-5822-5307 .v1
             Case 3:12-cv-00036-NKM-JCH Document 588 Filed 07/02/19 Page 3 of 4 Pageid#: 14808
                                                       CERTIFICATE OF SERVICE

                              I hereby certify that on July 2, 2019 I electronically filed the foregoing with the

                     Clerk of the Court using the CM/ECF system which will automatically send notification of

                     such filing to all counsel of record.


                                                                        /s/
                                                                               Of Counsel




ATTORNEYS AT LAW
 Roanoke, Virginia




                                                                  -4-
                     629.0303\NHS
                     4812-5822-5307 .v1
             Case 3:12-cv-00036-NKM-JCH Document 588 Filed 07/02/19 Page 4 of 4 Pageid#: 14809
